Detailed Action1
Election/Restriction
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election without traverse of Group I, claims 1-7 in the reply filed on May 3, 2021 is acknowledged.  

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Objections to the Specification
The specification is objected to for the following informality.  Figure 2 contains an element labeled (19).  The specification does not discuss or identify this numbered element.  The same element is labeled as element (20) in figure 1.  Correction is required.

Drawing Objections
The drawings are objected to for several informalities and potential errors.  The quality of the drawing supplied is of such low resolution that examiner is not able to read several numbers clearly.  Or alternately, several numbers, such as (11), have been used repeatedly for different elements.  Regardless, replacement drawing sheets of higher resolution in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or 

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 lacks a transitional phrase such as ‘comprising’ or consisting of’ between the preamble and claim body.  This renders the claim indefinite.  It is also recommended the method steps be amended to recite an active verb beginning each step.  
Claim 1 also recites a premounted substitute assembly consisting of a second piston rod, second piston, and at least one second bearing head.  The term consisting is interpreted under US patent law as reciting only the specific elements recited, and no others.  For example, such an assembly would have no sealing rings or other elements that the specification teaches should be present.  This claim language is not indefinite, but examiner suspects that applicant mistakenly used this term and meant to use a term like comprising or including.  In the interest of compact prosecution, for purposes of examination, the claim is being treated as if it recited:
A method for repairing a piston-cylinder unit within a working machine or within an attachment, the method comprising:
disconnecting a piston rod of the piston-cylinder unit from the machine or implement structure;
 jointly removing the piston rod, a piston, and at least one bearing head from a cylinder housing as an assembly; and 
inserting a premounted substitute assembly comprising a second piston rod, second piston, and at least one second bearing head into the cylinder housing as a replacement. 
Claim 4 recites for disassembly of the assembly, only a fastening of the at least one bearing head to the cylinder opening is released.  The assembly is a collection of a piston, piston rod, and bearing head.  It does not include a cylinder opening, thus a step of releasing a fastening from a cylinder opening is not possible.  It appears applicant intended to recite disassembly of the piston cylinder unit.  Thus, claim 4 as written is indefinite.  Claim 4 is being examined as if it recited:
wherein when disconnecting the piston rod, only a fastening of the at least one bearing head to the cylinder opening is released.
Claim 6 recites that the piston [or]…bearing head…have a set of sealings.  This language contradicts the consisting of language of claim 1.  The premounted assembly cannot have other elements beyond a piston, piston rod, and bearing head.  The sealings are extra elements fitted onto the piston, but are not themselves the piston.  This rejection will be overcome if claim 1 is amended to replace the term consisting.
Claims 2-3, 5, and 7 are rejected based on their dependence.
 
Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 8,122,812 to Herwig.
Claim 1 recites a method for repairing a piston-cylinder unit.  Herwig relates to a piston and cylinder unit (1), including disassembly of the unit for repairs.  See Herwig col. 8, ln. 40 to col. 9m ln. 18.  This unit (1) is inferred to be in some type of working machining.  Herwig teaches that when assembling or disassembling the unit, the piston (7), piston rod (18), and a guide bushing (5) are preassembled.  See Herwig col. 8, ll. 40-45 and col. 9, ll. 7-10.  Specifically, Herwig teaches that when assembling the device, first the piston rod (18) is inserted into the guide bush (5), then the piston (7) is secured to the piston rod via a securing element (20) such as a nut, then finally the entire assembly is collectively inserted into the cylinder housing and then securing the assembly by screwing in the bushing to the housing.  See Herwig col. 8, ln. 40 to col. 9m ln. 18.  The bushing is a bearing for the piston rod.  See Herwig Fig. 1.  Thus, the piston, piston rod, and bushing may be collectively referred to as a premounted assembly.  Herwig teaches that disassembly reverses this process.  See Herwig, col. 9, ll. 13-14.  Thus, when disassembling the unit for repairs the process begins by first unscrewing the guiding bush (5).  See Herwig col. 9, ll. 7-15.  This disconnects the assembly from the cylinder.  Next the preassembly is jointly removed from the cylinder housing (2).  See Herwig col. 8, ln. 40 to col. 9m ln. 18.  If these elements are damaged one of ordinary skill would infer they would then be replaced by a replacement preassembly, which would be inserted into the housing, as a new preassembly.
Regarding claim 3, figure 1 of Herwig shows that the piston rod (18) [has] a fitted bearing head (5).  The bushing is fitted because it is specifically sized to fit the piston rod in the inner bore smoothly.  Claim 4 (as interpreted) recites that disassembly of the piston-cylinder unit only requires unfastening the bearing head from the cylinder housing.  This is also the case in Herwig, as unscrewing the bushing allows removal of the entire preassembly.  This also teaches the features of claim 5 because the bushing is screwed in.  See Herwig col. 9, ln. 10.  Regarding claim 6, Herwig teaches that seals (11, 17) are pre-attached to the piston prior to attachment to the piston rod.  See Herwig col. 8, ll. 45-47.



Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 8,122,812 to Herwig.
Claim 7 recites the working machine is a construction machine, a crane, or a working machine for material handling or the attachment is a grab, and the piston-cylinder unit to be repaired is a grab cylinder of the grab.  Herwig never explicitly teaches what type of machine the piston unit is attached to.  But one of ordinary skill would know that the piston-cylinder unit of Herwig would be used in something.  It would have been obvious as a matter of common sense that the piston-cylinder unit could be used in a construction machine or crane or other working machine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”